Mr. Justice Mack delivered the opinion of the court. We find no error in the action of the trial court in directing a verdict for defendant. In our judgment there is no more than a mere scintilla of evidence, either that defendant was negligent or that plaintiff exercised due care. If the train was approaching slowly, as plaintiff testifies, there is no negligence shown in its management; if the towerman had failed to lower the gates, plaintiff would doubtless have been struck by the train; we cannot find the slightest evidence either that he lowered them too soon or too late or in a negligent manner. On the other hand, plaintiff’s testimony demonstrates that while he may have looked for an approaching train while standing in front of the elevated train, he did not look for it while approaching defendant’s tracks. Had he done so, he must inevitably have seen it as there was nothing whatsoever to obstruct his view. This was, in our judgment, under all the circumstances ■clearly such contributory negligence as justified a direction of a verdict of not guilty. Affirmed.